Third District Court of Appeal
                                State of Florida

                        Opinion filed October 26, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                       Nos. 3D22-1321 & 3D22-1322
                        Lower Tribunal No. 22-7132
                            ________________


            Suntech Plumbing and Mechanical Corp.,
                                  Petitioner,

                                      vs.

    Bella Isla, LLC, and Civic Construction Company, Inc.,
                                Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Pedro P. Echarte, Jr., Judge.

     Kirwin Norris, P.A., and David M. Adelstein (Orlando), for petitioner.

     The Barthet Firm, and Alexander E. Barthet, Richard Brandon Deegan,
and John C. Hanson, II, for respondents.


Before FERNANDEZ, C.J., and LOGUE and HENDON, JJ.

     LOGUE, J.
      Suntech Plumbing and Mechanical Corp. appeals the trial court’s order

dismissing its lawsuit against Civic Construction Company, Inc. and Bella

Isla, LLC without prejudice and ordering Suntech and Civic Construction to

participate in binding arbitration. On appeal, Suntech does not dispute that

its claims against Civic Construction are subject to arbitration pursuant to the

terms of the parties’ contract. Instead, Suntech argues the trial court erred in

dismissing its lawsuit against Civic Construction and Bella Isla rather than

staying the lawsuit, and further argues that its lien foreclosure claim against

Bella Isla should not have been stayed pending the outcome of the arbitration

with Civic Construction.

      Because the trial court’s order of dismissal, however, is neither a final

order nor an appealable nonfinal order we lack jurisdiction to consider

Suntech’s appeal of the dismissal order. See generally U.S. Bank Nat. Ass’n

v. Rodriguez, 206 So. 3d 734, 736 (Fla. 3d DCA 2016) (“Generally, when an

order dismisses a complaint ‘without prejudice,’ that language signifies that

the order is not a final order.”); Diversicare Mgmt. Servs. Co. v. Estate of Catt

ex rel. Cook, 267 So. 3d 560, 562–63 (Fla. 2d DCA 2019) (holding that

Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv) does not permit

interlocutory review of issues relating to collateral matters); A.G. Edwards &

Sons, Inc. v. Wilson, 523 So.2d 1150, 1151 (Fla. 2d DCA 1987) (same). C.f.


                                       2
Gomez v. S & I Properties, LLC, 220 So. 3d 539 (Fla.3d DCA 2017)

(dismissing appeal of nonfinal order denying motion to dismiss based on an

arbitration clause in the parties’ contract because order did not determine

entitlement to arbitrate and thus District Court of Appeal lacked jurisdiction

to consider appeal).

      Suntech alternatively seeks certiorari review of the trial court’s order of

dismissal; however, the trial court’s order expressly retained jurisdiction to

enforce any arbitration award and to reinstate Suntech’s lien foreclosure

claim against Bella Isla should arbitration not resolve the matter. Suntech

has therefore failed to establish irreparable harm necessitating exercise of

our certiorari jurisdiction.

      Dismissed.




                                       3